Citation Nr: 1505436	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dysmenorrhea.

4.  Entitlement to a compensable initial evaluation for right tibial strain.

5.  Entitlement to a compensable initial evaluation for left tibial strain.

5.  Entitlement to an effective date prior to March 22, 2010, for the grant of service connection for acute maxillary sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  In a rating decision dated in October 2012 the RO granted separate evaluations for the Veteran's right and left tibial strains.  Jurisdiction over the Veteran's case was subsequently transferred to the Atlanta, Georgia.

In August 2014, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file. 

The issues of entitlement to service connection for headaches and dysmenorrhea, entitlement to increased ratings for right and left tibial strain, and entitlement to an earlier effective date for the grant of service connection for acute maxillary sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2010 RO rating decision denied the appellant's application to reopen a claim of entitlement to service connection for headaches.  The appellant was notified of the decision later in August 2010 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in August 2010 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 2010 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for headaches is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a claim of entitlement to service connection for headaches.  The claim was initially denied in October 1998 and there was no evidence of a chronic disability.  The claim was most recently denied in August 2010 when the RO declined to reopen the claim, on the basis that the evidence did not show the condition was incurred in or aggravated by military service.  In addition, the rating decision stated that the service treatment records showed no evidence of treatment for migraine headaches in service.  The medical evidence did not show treatment for, or diagnosis of, migraine headaches.  The rating decision also stated that the VA examination conducted in July 2010 simply noted headaches as a symptom of the Veteran's allergic rhinitis/sinusitis.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes VA treatment records and private treatment records.  A treatment note dated in September 2011 indicates an assessment of headache compare with common migraine.  A differential diagnosis of tension headache or sinus headache was given.  A VA medical examination dated in December 2011 reveals a diagnosis of migraine headaches.  A treatment note dated in January 2012 reveals an identified problem of "Migraine, unspecified, without mention of Intractable Migraine without mention of Status Migrainosus."

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact-that the Veteran has a current headache disorder.  As new and material evidence has been received, the claim is reopened.
Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.


REMAND

Pertinent treatment records must be obtained on remand.  The Veteran receives treatment from VA; however, treatment records dated since March 2012 are not associated with the claims file.  At the August 2014 hearing, the Veteran reported that she received treatment from Emory HealthCare, the Emory Clinic, for her dysmenorrhea and headache disorders.  Review of the claims file does not reveal treatment records from the Emory Clinic dated subsequent to September 2006.

A June 2011 treatment note from SouthCare Physicians Group identifies "PCP - Kaiser docs."  Records from Kaiser Permanente, dated in February 2010 and March 2010, have been associated with the claims file; however, it is unclear if all relevant treatment records from Kaiser Permanente and SouthCare Physicians Group have been associated with the claims file.

On remand attempts must be made to obtain the records of the Veteran's treatment by VA, dated since March 2012.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete records of the Veteran's treatment from Emory HealthCare, the Emory Clinic, Kaiser Permanente, and SouthCare Physicians Group.  38 C.F.R. § 3.159.

Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded another VA medical examination(s) regarding the etiology of her dysmenorrhea and headaches.  38 C.F.R. § 3.159(c)(4).

The most recent VA examination of the Veteran's right and left tibial disabilities was performed in December 2011.  At the August 2014 hearing, the Veteran reported that the severity of her disability had increased.  As this information indicates that the Veteran's conditions may have become more severe since the prior examination, the Board finds that it must remand the claims for the Veteran to undergo contemporaneous VA examinations to assess the current nature, extent and severity of her right and left tibial strains.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the hearing in August 2014 the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in an August 2010 rating decision which granted service connection for acute maxillary sinusitis, recurrent, with allergic rhinitis, and assigned an effective date of March 22, 2010.  This claim has not been considered by the RO and, therefore, is referred for initial consideration.  The Veteran presented two theories: that she filed a claim in approximately 2005 that was not acted upon and that when she disagreed with the August 2010 assignment of the effective date, she was told by a VA employee to withdraw the claim.  In the rating action on appeal, the RO denied the claim for an earlier effective date on the basis that could be no free-standing claim for earlier effective date. 

A finding of CUE in the August 2010 rating decision would impact the Veteran's claim of entitlement to an earlier effective date.  Therefore, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of effective date prior to March 22, 2010, for the grant of service connection for acute maxillary sinusitis, until the issue of CUE in the August 2010 rating decision is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding her raised claim of whether there was CUE in an August 2010 rating decision which granted service connection for acute maxillary sinusitis, recurrent, with allergic rhinitis, and assigned an effective date of March 22, 2010.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran, including those dated since March 2012.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Emory HealthCare, the Emory Clinic, Kaiser Permanente, and SouthCare Physicians Group.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current dysmenorrhea and/or headache disabilities.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Identify any currently demonstrated dysmenorrhea or gynecological disorder (the Veteran reported endometriosis). 

(b)  For any currently diagnosed gynecological disorder, is it at least as likely as not that the condition was incurred in service or is caused or aggravated by Cesarean section performed in service (Veteran is service-connected for residual scar).  

(c)  What is the nature of any diagnosed headache disability?  Specifically, does the Veteran have a headache disability distinct from service-connected maxillary sinusitis?  

(d)  If the answer to (c) is yes, is it at least as likely as not that the headache disability was incurred in service or is caused or aggravated by the service-connected sinusitis?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to her service-connected right and left tibial strains.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted.  The examiner should provide an opinion in regard to the degree of impairment due to the right and left tibial strains, to include whether there is malunion with slight knee or ankle disability, with moderate knee or ankle disability, or with marked knee or ankle disability, or whether there is nonunion.  If the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.  The examiner must provide reasons for each opinion given.

6.  Thereafter, adjudicate the claim of whether there was CUE in an August 2010 rating decision which granted service connection for acute maxillary sinusitis, recurrent, with allergic rhinitis, and assigned an effective date of March 22, 2010.  

7.  Then readjudicate the Veteran's claims currently on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


